Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 27 April 2022, the following occurred: claims 1 and  18-19 have been amended; Claims 3-6 and 9-16 have been canceled; Claims 21-25 have been newly added.
Claims 1, 2, 7-8, 11-19, 21-25 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
…

Claims 1, 2, 7-8, 11-19, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, systems and computer readable storage medium (CRM) for performing triage of a patient. The limitations of:
Claim 1, which is representative of claims  17 and 18 
extracting disease-related symptoms and signs from patient information as candidate factor information using a candidate factor analyzer; obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner; matching the identification knowledge information with the candidate factor information using a matcher; and repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched, and returning the affiliated department of the disease as a triage result; wherein the candidate factor information includes key words or key phrases and time events of the disease-related symptoms and signs, and wherein the step of extracting the candidate factor information comprises: extracting, using the candidate factor analyzer, the key words or key phrases and the time events from oral expressions provided by a patient through a natural language processing technology or from information text provided by a patient through an information extracting technology; wherein the step of obtaining the identification knowledge information comprises: [… obtaining …] key words or key phrases related document contents from the medical literature based on the key words or the key phrases in the candidate factor information using a content retriever, finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology and a knowledge extractor;  wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and, [… obtaining …] a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever; wherein the step of finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology comprises: determining segments in the document where the key words or the key phrases are located, and extracting symptom and sign related candidate diseases through sematic relation, using the knowledge extractor.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more processors and memory (Claims 17 and 18), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the one or more processors and memory (Claims 17 and 18), the claim encompasses extraction of symptoms from patient information to search for diseases/treatments related to the symptoms to find matching diseases/treatments using key words to obtain documents matching the key words and, and returning the matched information as a result for triaging a patient (which is described by Applicant’s specification pages 1-2; describing triaging of patient information as activity performed by a human in triaging a patient). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors and memory (Claims 17 and 18), which implements the identified abstract idea. The one or more processors and memory (Claims 17 and 18) are recited at a high-level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see Applicant’s specification pages 8-9 and 15) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “retrieving…”. The “retrieval…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors and memory (Claims 17 and 18), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “retrieving…” which was considered extra-solution activity. The “retrieving…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 1, 2, 7-8, 11-19, 21-25 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, 10 and 19 recite the additional elements of “patient information is obtained from… a human-computer interaction interface”, “broadcasting the determined department in voice through the human-computer interaction interface” and “displaying electronic information text of the determined department”. The “patient information is obtained from… a human-computer interaction interface” is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “broadcasting the determined department in voice through the human-computer interaction interface” is recited at a high-level of generality (i.e., as a general means of outputting audio data) and amounts to generally linking the abstract idea to a particular technological environment. The “displaying electronic information text of the determined department” is recited at a high-level of generality (i.e., as a generic display for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “patient information is obtained from… a human-computer interaction interface”, “broadcasting the determined department in voice through the human-computer interaction interface” and “displaying electronic information text of the determined department” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “patient information is obtained from… a human-computer interaction interface” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “broadcasting the determined department in voice through the human-computer interaction interface” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2009/0240702: paragraph [0070]; outputting audio data is well-understood, routine and conventional. The “displaying electronic information text of the determined department” ” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2018/0218126: claim 11; 2018/0137250: paragraph [0057]; outputting data on a display is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 17-19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0218126 (hereafter “Salazar”), in view of U.S. Patent App. No. 2018/0137250 (hereafter “Ding”), in view of U.S. Patent No. 10,770,184 (hereafter “McNair”).

	Regarding (Currently Amended) claim 1, Salazar teaches an intelligent triage method (Salazar: Figure 3, Abstract, “A medical triage assistance system”, paragraph [0033], “FIG. 3 is a flow chart illustrating a method 300 for determining patient symptoms and providing medical recommendations based on patient conversations”. Also see, claim 1) comprising:
--extracting disease-related symptoms and signs from patient information as candidate factor information using a candidate factor analyzer (Salazar: Figure 2, element 220, paragraph [0018], “The medical triage assistance system 200 shown in FIG. 2 includes… a symptom identification module 220”, paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms”. Also see, Figure 3, claim 1, paragraphs [0033]-[0034], [0040]. The Examiner notes as described in paragraphs [0033]-[0034], the conversation between the patient and system is extracted from, and is interpreted to be patient information under the broadest reasonable interpretation);
--obtaining a plurality of symptom-related candidate diseases […] from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner (Salazar: paragraph [0045], “select 340 one or more specific medical protocols to recommend based on the patient's symptoms… to differentiate between life-threatening conditions associated with that symptom and less urgent conditions”, paragraph [0049], “The knowledge graph 225 is generated using a patient complaint symptom dataset comprised of patient case summaries 640”, paragraph [0054], “The knowledge graph 225 can also be generated based on other data in addition to patient cases… Such data sets may include modified Briggs triage protocols, medical conclusion report summaries, National Electronic Injury Surveillance System injury data, Substance Abuse and Mental Health Services Administration emergency department data, and Healthcare-Associated Infection data”. The Examiner notes determination of conditions (i.e., diseases) from the use of knowledge graph, which comprises medical literature, reads on what is required of the claim, under the broadest reasonable interpretation); […], and 
--returning the affiliated department of the disease as a triage result (Salazar: claim 11, “summarizing the answers given by the patient and the determined one or more symptoms; determining a severity level corresponding to the determined one or more symptoms; and presenting the summary and determined severity level to the healthcare entity”. Also see, paragraph [0046]. The Examiner notes “department of the disease”, reads on a severity of the condition based on the symptoms, which under the broadest reasonable interpretation the broadest reasonable interpretation teaches what is required of the claim);
--wherein the candidate factor information includes key words or key phrases and time events of the disease-related symptoms and signs (Salazar: paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms… These tokens are made up of strings (or vectors) explicitly or implicitly derived from the conversation. The tokens may be identified with a type or class of token, such as patient complaints, duration of the complaint, and severity. Patient complaint tokens are words and phrases from mundane language (i.e., from conversations) that directly correspond to symptoms, while duration tokens indicate the duration of a complaint, and severity tokens indicate the severity of a complaint”, paragraph [0034], “the medical triage assistance system 200 avoids extracting 320 conversation tokens that are likely to not be medically relevant”, paragraph [0039], “only the medically-relevant phrases 440,442, 444 are tokenized”; Ding: paragraph [0069], “acquires keywords of the patient chief complaint, acquires keywords of the patient chief complaint,”, paragraph [0088], “analyzing and processing the patient chief complaint by use of the keyword extraction”), and 
--wherein the step of extracting the candidate factor information comprises: extracting, using the candidate factor analyzer, the key words or key phrases and the time events from oral expressions provided by a patient through a natural language processing technology or from information text provided by a patient through an information extracting technology (Salazar: paragraph [0018], “the medical triage assistance system 200 may include a natural language processing module to receive and process voice input”); […],
--finding and mining disease-related knowledge […] using the natural language processing technology and a knowledge extractor (Salazar: paragraph [0018], “the medical triage assistance system 200 may include a natural language processing module”, paragraph [0045], “select 340 one or more specific medical protocols to recommend based on the patient's symptoms… to differentiate between life-threatening conditions associated with that symptom and less urgent conditions”); […];
--wherein the step of finding and mining disease-related knowledge […] contents using the natural language processing technology comprises: determining segments […] where the key words or the key phrases are located, and extracting symptom and sign related candidate diseases through sematic relation, using the knowledge extractor (Salazar: paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms… These tokens are made up of strings (or vectors) explicitly or implicitly derived from the conversation. The tokens may be identified with a type or class of token, such as patient complaints, duration of the complaint, and severity. Patient complaint tokens are words and phrases from mundane language (i.e., from conversations) that directly correspond to symptoms, while duration tokens indicate the duration of a complaint, and severity tokens indicate the severity of a complaint”, paragraph [0034], “the medical triage assistance system 200 avoids extracting 320 conversation tokens that are likely to not be medically relevant”, paragraph [0039], “only the medically-relevant phrases 440,442, 444 are tokenized”).
Salazar may not explicitly teach (underlined below for clarity):
--obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner;
--matching the identification knowledge information with the candidate factor information using a matcher; and 
--repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched,
--wherein the step of obtaining the identification knowledge information comprises: retrieving key words or key phrases related document contents from the medical literature based on the key words or the key phrases in the candidate factor information using a content retriever,
--finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology and a knowledge extractor;
--wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and, [… matching …] all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever;
--wherein the step of finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology comprises: determining segments in the document where the key words or the key phrases are located, and extracting symptom and sign related candidate diseases through sematic relation, using the knowledge extractor.
Ding teaches obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner (Ding: Figure 4, paragraphs [0012]-[0014], “The knowledge reasoning module in the mobile medical cloud server receives the text chief complaint and obtains a disease diagnosis result and a decision result by use of the medical knowledge base to perform knowledge reasoning to the text chief complaint… matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result so as to generate a medical guide result”, paragraph [0048], “establishes a medical knowledge base comprising medical knowledge, clinical guideline, doctor and hospital information”, paragraph [0063], “medical knowledge base contains clinical information, disease information and department information needed for knowledge reasoning, doctor information needed for medical guide”);
--matching the identification knowledge information with the candidate factor information using a matcher (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraphs [0062]-[0063], “The data management module matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result”); and 
--repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched (Ding: paragraph [0051], “the mobile medical cloud server automatically gives a diagnosis according to the patient chief complaint, generates a medical guide result according to the disease diagnosis result, can guide the patient to continue to supplement the chief complaint if the disease diagnosis result is not optimal, so as to make the disease diagnosis result more accurate through multiple iterations”, paragraph [0087]-[0088], “The data management module generates reminder information according to the optimal decision result, wherein if the optimal decision result is "True", the reminder information "diagnosis ends" is generated, and if the optimal decision result is "False", the reminder information "in order to improve the accuracy, please supplement the chief complaint information" is generated”. The Examiner interprets this is repeating of steps until an optimal determination is made, and reads on what is required of the claim under the broadest reasonable interpretation),
--wherein the step of obtaining the identification knowledge information comprises: retrieving key words or key phrases related document contents from the medical literature based on the key words or the key phrases in the candidate factor information using a content retriever (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”. Also see, paragraphs [0041], [0062]-[0063]. The Examiner notes finding of key words in medical literature based on the extracted key words of the candidate factor information, under the broadest reasonable interpretation, reads on matching the key words to find key words in the knowledge base, and teaches what is required of the claim),
--finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology and a knowledge extractor (Ding: paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”. The Examiner notes use of the matched key words to extract and process the information from the matched results reads on what is required of the claim, under the broadest reasonable interpretation);
--wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and, [… matching …] all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever (Ding: paragraph [0034], “the medical data index is an index established for the disease information table and the clinical information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraph [0085], “the data extraction module selects the matched disease number, disease name, department number and disease profile from the disease information table by use of the medical data index”, paragraphs [0089]-[0094], “establishing a medical knowledge base, wherein the medical knowledge base comprises a medical data index, a clinical information table, a disease information table, a doctor information table and a department information table”. The Examiner notes establishing the various tables and index, reads on identification of entities and establishment of an inverted index to match key words, and teaches what is required of the claim under the broadest reasonable interpretation);
--wherein the step of finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology comprises: determining segments in the document where the key words or the key phrases are located, and extracting symptom and sign related candidate diseases through sematic relation, using the knowledge extractor (Ding: paragraph [0069], “acquires keywords of the patient chief complaint, acquires keywords of the patient chief complaint,”, paragraph [0088], “analyzing and processing the patient chief complaint by use of the keyword extraction”, paragraph [0099], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include obtaining matching candidate disease and treatment information from medical literature until a match is found as taught by Ding within the determination and providing of triage as taught by Salazar with the motivation of “save the patient's treatment time, improve the quality of treatment services and save the mobile medical service resources” (Ding: paragraph [0005]).
Salazar and Ding may not explicitly teach (underlined below for clarity):
--wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and, retrieving a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever;
McNair teaches wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and, retrieving a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever (McNair: Column 3, lines 5-40, “assessing a human patient to determine the likely presence or absence of one or more patient conditions… establish possible cluster membership of the present patient in one or more reference clusters associated with various known conditions 20 prevailing in or absent from a corpus of textual records resulting from the care processes conducted in a set of prior historical patients and such as have been determined from the corpus… calculating a quantitative lexical distance between documents associated with the patient and documents of exemplar members of condition associated clusters… a determination of the lexical distance of the current texts to exemplars in labeled clusters of historical texts is performed by calculating the vector cosine of elements denoting the presence or absence in the current texts, of term stems extant in the historical cluster members”, Column 12, lies 35-45, “variables mapping ( or indexing) service 122 and records/documents ETL service 124 provide services that facilitate retrieving frequent item sets, extracting database records, and cleaning the values of variables in records.”, Column 17, line 55-Column 18, line 10, “a listing is created or provided of detected 65 topic cluster memberships as likely conditions that prevail for the target patient”. Also see, Column 16, lines 45-50. The Examiner notes identification of the cluster is identification and retrieval of the documents in the cluster that contain the key words);
One of ordinary skill in the art before the effective filing date would have found it obvious to include retrieval of documents as taught by McNair with the matching of key words to identify disease and treatments as taught by Salazar and Ding with the motivation of “provide a significant improvement in health care technology for patient diagnoses” (McNair: Column 2, lines 50-55).

Regarding (Previously Presented) claim 2, Salazar, Ding and McNair teaches the limitations of claim 1, and further teaches wherein the patient information is obtained from oral expressions or electronic inputs of a patient through a human-computer interaction interface (Salazar: paragraph [0014], “a patient interacts with the triage assistance system 200 via a voice-controlled or voice-interaction system… the patient may communicate with a healthcare professional by voice or audio conversation, which may be automatically transcribed and analyzed by the medical triage assistance system 200”), and 
--wherein returning the determined department as the triage result comprises broadcasting the determined department in voice through the human-computer interaction interface or displaying electronic information text of the determined department (Salazar: Claim 11, “presenting the summary and determined severity level to the healthcare entity”; Ding: paragraph [0057], “The mobile medical terminal is a terminal application installed on a mobile terminal… and displays a diagnosis result and a medical guide result returned by a mobile medical cloud server interface.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 7, Salazar, Ding and McNair teaches the limitations of claim 1, and further teaches wherein the step of matching the identification knowledge information with the candidate factor information comprises: if only one of the candidate diseases is outputted, determining the disease and a corresponding affiliated department based on the candidate factor (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraphs [0062]-[0063], “The data management module matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result”, paragraph [0081], “if there is only one disease diagnosis result, the diagnosis result is taken as being optimal, and the optimal decision result is "True";”); and
--if a plurality of the candidate diseases are outputted, determining the affiliated department based on prevalence of diseases with the same symptoms and signs in a specified period of time or a specified region; or, further selecting information having maximum discrimination between different diseases with crossed symptoms and signs as an extension question to further obtain patient information and extract new candidate factor information so as to further perform matching (Salazar: paragraph [0057], “The edges of the knowledge graph 700 may be weighted based on the strength (based on frequency of co-occurrence) of the connection between the vertices”; Ding: paragraph [0051], “the mobile medical cloud server automatically gives a diagnosis according to the patient chief complaint, generates a medical guide result according to the disease diagnosis result, can guide the patient to continue to supplement the chief complaint if the disease diagnosis result is not optimal, so as to make the disease diagnosis result more accurate through multiple iterations”, paragraph [0087]-[0088], “The data management module generates reminder information according to the optimal decision result, wherein if the optimal decision result is "True", the reminder information "diagnosis ends" is generated, and if the optimal decision result is "False", the reminder information "in order to improve the accuracy, please supplement the chief complaint information" is generated”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 17, Salazar, Ding and McNair teaches an intelligent triage device (Salazar: Figure 2-3, Abstract, “A medical triage assistance system”), comprising: 
--one or more processors; and a memory storing computer executable instructions thereon, the computer executable instructions being configured to, when executed by the one or more processors, carry out the method according to claim 1 (Salazar: paragraphs [0060]-[0062], “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”. See claim 1, above).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 18, Salazar, Ding and McNair teaches a non-transitory computer readable storage medium containing computer executable instructions thereon, the instructions, when executed by one or more processors enabling the one or more processors to carry out the method according to claim 1 (Salazar: paragraphs [0060]-[0062], “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”. See claim 1, above).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 19 and 21
Claim(s) 19 and 21 is/are analogous to Claim(s) 2, thus Claim(s) 19 and 21 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM(S) 22 and 24
Claim(s) 22 and 24 is/are analogous to Claim(s) 7, thus Claim(s) 22 and 24 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.


Claims 8, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0218126 (hereafter “Salazar”), U.S. Patent App. No. 2018/0137250 (hereafter “Ding”) and U.S. Patent No. 10,770,184 (hereafter “McNair”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0161331 (hereafter “Oleynik”).

Regarding (Previously Presented) claim 8, Salazar, Ding and McNair teaches the limitations of claim 7, but may not explicitly teach wherein the discrimination between different diseases with crossed symptoms and signs is determined through information gains, wherein the larger an information gain is, the larger the discrimination will be, the smaller an information gain is, the smaller the discrimination will be, and the calculation formula of the information gain is:
IG(Symptom) = H(Disease) - H(Disease | Symptom)
--wherein, IG(Symptom) represents the information gain of a symptom, Disease represents a disease, and H(.) represents an entropy.
Oleynik teaches wherein the discrimination between different diseases with crossed symptoms and signs is determined through information gains, wherein the larger an information gain is, the larger the discrimination will be, the smaller an information gain is, the smaller the discrimination will be, and the calculation formula of the information gain is:
IG(Symptom) = H(Disease) - H(Disease | Symptom)
--wherein, IG(Symptom) represents the information gain of a symptom, Disease represents a disease, and H(.) represents an entropy (Oleynik: paragraphs [0058]-[0060], “a method for diagnosing and identifying an appropriate course of treatment for a patient… generate output information that… request additional information… when a disease cannot be made or a course of treatment cannot be identified without additional medical information from a patient”, paragraph [0078]-[0082], “find the parameter that maximally reduces the total entropy i.e. the sum of the entropies of the resulting subgroups, separated by virtue of the value of the selected parameter… Mathematically, this separation process to automate the degrouping is called the information gain… seeks the parameter x which has the greatest information gain, i.e. the greatest reduction in entropy when used as the criterion to degroup… the degrouping process may each one automatically to determine which produces the maximal information gain with respect to the desired medical outcome”. Also see, claims 10-12. The Examiner notes the formula shown in Oleynik and claimed above, are the same when used for disease and symptom and teaches what is required of the claim, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include information gain using entropy with the selection of additional questions as taught by Salazar, Ding and McNair with the motivation of “improve the treatment of patients and develop recommended treatment plans for patients” (Oleynik: paragraph [0005]).

REGARDING CLAIM(S) 23 and 25
Claim(s) 23 and 25 is/are analogous to Claim(s) 8, thus Claim(s) 23 and 25 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.



Response to Arguments
Applicant's arguments filed on 27 April 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 27 April 2022.

Rejections under 35 U.S.C. § 112
Regarding the rejections of claims 9-16, in view of the amendments the rejection has been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-20, in view of the amendments the statutory 101 rejection for claims 18 and 19 have been removed, however the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
The present application facilitates quick and effective triage, saves human resources in
the medical system, and provides effective preparation for disease diagnosis. Therefore, claim 1 is not directed to an abstract concept, and it involves a contribution in view of the prior art, satisfying 35 U.S.C. 101. Based on similar arguments, the other Claims are also not abstract concepts and satisfy the requirements of 35 U.S.C. 101. Accordingly, the pending claims are patentable under 35 U.S.C. 101.

The Examiner respectfully disagrees.
	It is respectfully submitted, that the claims as currently drafted are directed toward collection of patient data to identify symptoms and perform matching based on the extracted data to provide a clinician a triage result, (which is described by Applicant’s specification pages 1-2; describing triaging of patient information as activity performed by a human in triaging a patient), therefore the claim encompasses organization of a user’s interaction with data via generic computer components, which the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. Therefore the claim is directed toward an abstract idea.
	Additionally, the claim does not recite any additional elements that provide an improvement to the functionality of a computer nor does it recite a technical solution to a technical problem recited in the specification, therefore the claim does not provide a practical application and/or significantly more.

Rejections under 35 U.S.C. § 103
Regarding the rejections of claims 1-20, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
although retrieving documents is also involved in McNair, it retrieves relevant historical topic-document clusters (that is, a collection of documents, rather than an intersection of them), and then finds out the topic cluster membership of patients based on a clustering method… Therefore, the STM building method of McNair is different from "performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever, and retrieving a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever;" of the amended claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claim is taught by the combination of Salazar, Ding and McNair, in particular Ding teaches establishing a reverse index (see above, but at least paragraph [0034]) and performs entity identification using a matching algorithm to match all the key words and phrases to the index (see above, but at least paragraph [0041]), although Ding may not explicitly teach retrieving a document, McNair teaches extracting a document based matching key words and phrases using an index (see above, but at least Column 3, lines 5-40 and Column 12, lies 35-45), therefore it is the combination of Ding and McNair which teach using NLP and setting up inverse indexes to retrieve a document matching key words and phrases.
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626